Citation Nr: 0112826	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-23 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected Department of Veterans 
Affairs (VA) pension benefits.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel






INTRODUCTION

The veteran served on active duty from November 1972 to April 
1976.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the VA 
Montgomery, Alabama, Regional Office (RO). 

The veteran failed to appear for a hearing before a member of 
the Board sitting at the RO scheduled, at his request, in 
April 2001.


REMAND

Several cases have been decided by the Court that address the 
adjudication of pension cases.  In Roberts v. Derwinski, 2 
Vet. App. 387 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that each disability in a 
pension case must be assigned a percentage rating, that the 
RO should discuss the diagnostic codes used in denying a 
claim, that a rating decision may not be based on an 
examination which was conducted before all relevant evidence 
was gathered, and that the effect of pain on employability 
must be addressed.  In Brown v. Derwinski, 2 Vet. App. 444 
(1992), the Court held that a pension claim must be 
considered under both the average person, 38 U.S.C.A. § 
1502(a) (West 1992); 38 C.F.R. 4.15 (2000), and the 
unemployability standards, 38 C.F.R. §§ 3.321, 4.17 (2000).

By rating action in February 1999, the RO assigned the 
following nonservice-connected disability ratings: 20 percent 
for fibromyalgia, 0 percent for degenerative joint disease of 
the lumbar spine and depressive disorder.  The combined 
nonservice-connected rating is 20 percent.

On VA general medical examination in December 1998, it was 
noted that the veteran was being followed at the VA primary 
care clinic because of chronic pain in various areas of his 
musculoskeletal system, decreased libido and uncomfortable 
ejaculation.  It was indicated that his diagnoses were 
depression, fibromyalgia and fatigue.  The veteran reported 
that he was also seeing psychiatrist.  The final diagnoses 
were depressive disorder, fibromyalgia and degenerative joint 
disease of the lumbar spine confirmed by x-rays in October 
1998.  It was noted that there was tenderness to palpation 
over the shoulder and upper back muscles and shoulder x-rays 
were normal.  The examiner did not discuss the effect that 
the veteran's disabilities have on his ability to work.

Records of the Social Security Administration were received 
in August 1999.  The August 1999 Decision shows that the 
veteran was not found eligible for disability benefits.  It 
was indicated that veteran underwent psychological evaluation 
in August 1998 and the diagnosis was major depression, single 
episode, moderate.  It was noted that treating records from 
the VA included results of psychological testing that 
suggested minimum depression.  It was also indicated that the 
veteran's treating physician, submitted a pain assessment in 
July 1999 which stated that the veteran's pain was so great 
as to be distracting to adequate performance of daily 
activities or work.  That decision contains a list of 
exhibits, which references both private examination reports 
and VA medical records dated from June 1998 to June 1999.  
None of those exhibits, however, were received from the 
Social Security Administration.  

It appears that all VA medical records have not been 
obtained, as the claims file currently contains only VA 
outpatient records dated from July 1997 to September 1998.

All of the VA medical records and the complete record of the 
Social Security Administration must be obtained prior to 
final adjudication of the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) and Masors v. Derwinski, 2 
Vet. App. 181 (1992).  

The Board also finds that additional VA examinations are 
required to determine the current severity of both the 
veteran's mental and physical disabilities and their effect 
on his ability to obtain and maintain employment. 

Finally, The Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since September 1998, not 
previously identified.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured 
and associate them with the claims 
folder.  All VA treatment records not 
previously obtained should be added to 
the claims folder.

2.  The RO should take the appropriate 
steps to obtain copies of all records 
from the Social Security Administration 
regarding the August 1999 determination 
concerning the denial of disability 
benefits to the veteran, to include all 
medical records used as a basis to for 
that determination.

3.  The RO should schedule the veteran 
for a VA examination in order to fully 
evaluate the current nature and extent of 
each of his nonservice-connected 
disabilities.  All indicated tests must 
be conducted.  The claims file must be 
made available for review by the examiner 
and he should elicit from the veteran and 
record a full employment and medical 
history.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to the whether the veteran is 
prevented from securing and following 
substantially gainful employment due to 
the disability or disabilities that are 
the subject of the examination.  A 
complete rationale for any opinion 
expressed must be provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  When the requested developments have 
been completed, the case should be 
reviewed by the RO.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
SSOC must include a recitation of the 
percentage rating for each diagnosed 
disability, should cite the appropriate 
diagnostic codes and discuss their 
applicability, and should discuss the 
application of the two standards (average 
person and unemployability under 38 
U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.321, 
4.15, and 4.17) by which a permanent and 
total disability rating for pension 
purposes may be assigned.  Then, the 
veteran and his representative should be 
given an opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its help in completing the requested development and trusts 
that it will attend to it in an expeditious manner.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


